Citation Nr: 1117205	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial noncompensable rating.

As the appeal of the Veteran's claim for an initial compensable rating for bilateral hearing loss emanates from his disagreement with the initial noncompensable rating assigned following the grant of service connection, the Board has characterized the claim as one for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In January 2011, the Veteran was notified of the time and place of a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2010).  He failed to report for the hearing, however, and no request for postponement was ever received.  Accordingly, the Board will process his appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2010).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity level I in the right ear and level I in the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision has been accomplished.  

Through a March 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the March 2008 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his hearing loss claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the March 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2008 notice letter.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the March 2008 notice letter.  

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for higher initial rating falls squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the issue on appeal.  Furthermore, as to the initial rating claim, the Board finds the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman, supra.

Here, the Veteran was provided a VCAA notice letter in March 2008 regarding his claim for service connection for hearing loss.  Thereafter, the Veteran was notified in January 2009 that his claim for service connection for hearing loss had been granted with an initial noncompensable disability evaluation.  The notice included a copy of the RO's January 2009 rating decision.  In June 2009, following the Veteran's notice of disagreement with the January 2009 rating decision, the RO issued the Veteran a statement of the case (SOC) specifically addressing his claim for an initial compensable rating for his service-connected hearing loss.  The SOC set forth the specific rating criteria governing evaluation of hearing loss and notified him of the reasons behind the RO's denial of his claim for a higher initial rating.  In light of the foregoing, the Board finds that the administrative appeal process provided the Veteran with notice of the specific rating criteria, and it is apparent from the record that he and his representative understood those things relative to a claim for increase, as evidenced by statements made by the Veteran's representative that specifically addressed the relevant rating criteria.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

Consequently, the Board finds that the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  A letter from the Veteran's private treatment provider, dated in February 2008, as well as report of a private audiogram conducted at that time, has been associated with the file.  In addition, the Veteran was provided VA audiological examinations in April 2008 and December 2008; reports of those examination have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted full audiological examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the noncompensable disability rating initially assigned.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Relevant evidence of record consists of report of VA examinations provided to the Veteran in April 2008 and December 2008.  The Veteran has also submitted written argument in support of his claim and has provided a letter from a private treatment provider dated in February 2008, as well as a report of audiogram conducted at that time.  The Veteran has specifically reported, to both his April 2008 and December 2008 VA examiners, that his hearing is "working fine" and that he has no functional impairment due to his bilateral hearing loss.  However, at the December 2008 VA examination, the examiner did note the Veteran to experience "difficulty hearing and understanding in most listening situations."  

The Veteran's bilateral hearing loss has been evaluated under Diagnostic Code 6100 for hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  

With respect to the claim on appeal, the relevant evidence of record consists of audiological reports from the April 2008 and December 2008 VA examinations.  Results from the April 2008 audiogram reflect that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30
65
LEFT
20
25
10
30
50

Pure tone averages were 30 decibels for the right ear and 28.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's April 2008 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85. 

Results from the Veteran's December 2008 audiogram reflect that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
35
55
LEFT
20
25
10
35
40

Pure tone averages were 31.25 decibels for the right ear and 27.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's December 2008 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.  

Applying the results of the Veteran's April 2008 and December 2008 VA audiograms thus reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In addition, during the pendency of the appeal, a private audiogram was conducted in February 2008; a review of that audiogram submitted by the Veteran reveals results similar to those of the VA examinations outlined above.  The Board notes initially that it is unclear whether Maryland CNC speech discrimination tests were used in the testing.  See 38 C.F.R. § 4.85(a).  In that connection, the Board acknowledges that the Court has recently held that, in some instances, VA has a duty to return for clarification unclear or insufficient private examination reports or to explain why it need not seek such clarification.  Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011).  In Savage, the Court held that private audiological examinations that did not specify, among other things, the type of speech recognition testing conducted were exactly the type of medical record that VA has a duty to seek to clarify, as the reports in question "reasonably appear[ed] to contain information that is not otherwise in the record and that may potentially help substantiate" a Veteran's claim.  Id.  Here, however, the Board finds that no such remand is necessary, given that the Veteran would not be entitled to a higher initial rating for his bilateral hearing loss even when the results of the private audiogram are considered.  

To that end, in the Board's interpretation of the February 2008 audiogram, puretone threshold results at 1000, 2000, 3000, and 4000 Hertz appear to average less than 30 decibels bilaterally, and speech discrimination testing returned results bilaterally of 100 percent, which is no worse than what was documented in the April 2008 and December 2008 VA examinations.  These scores result in no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Applying these results to Table VII, a noncompensable disability rating is still warranted for the Veteran's service-connected bilateral hearing loss based on the February 2008 private audiogram.  See 38 C.F.R. § 4.85 Diagnostic Code 6100.  Thus, the Board finds that since the award of service connection, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Consequently, when the results of the February 2008 private audiogram are considered, an initial compensable rating for bilateral hearing loss is not warranted. 

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the noncompensable initial disability rating assigned for the Veteran's service-connected bilateral hearing loss.  

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies in any service-connected ear, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in either ear.  38 C.F.R. § 4.86. Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment in any ear.

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected bilateral hearing loss has otherwise rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


